


GAMMA PHARMACEUTICALS INC.


SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (as amended, modified, supplemented or
restated in accordance with its terms from time to time, this “Agreement” or
“SPA”) is between GAMMA PHARMACEUTICALS INC., a Delaware corporation and its
affiliates (the “Company”), and KENRIDGE HOLDINGS LLC (the “Purchaser”).
 
RECITALS


WHEREAS, the Company has authorized the offering and sale of up to 1,333,333
(One Million Three Hundred Thirty Three Thousand Three Hundred Thirty Three)
common restricted unencumbered shares. Additionally, Purchaser shall have the
right to purchase 1,333,333 in Warrant A at $0.75; 1,333,333 in Warrant B at
$1.00; and 1,333,333 in Warrant C at $1.25. These Warrants all shall have a five
year exercise right.


WHEREAS, The Purchaser has placed, through Escrow to the Company, One Million
Dollars US (One Million USD) as consideration for the Securities purchased
hereunder


WHEREAS, the Company has the right to terminate the Offering early with a 15-day
prior written notice to the Purchaser (“Early Termination Date”).  In the event
a Closing has already occurred, this early termination will not relieve the
Company of any other of its obligations contained in the Offering with respect
to such closing; and


WHEREAS, the Shares will be offered and sold only to “accredited investors”
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act pursuant to this Agreement and that certain subscription
agreement executed by the Purchasers in connection with the Offering (the
“Subscription Agreement”); and


WHEREAS, each Common UNIT consists of One Share of Common Stock and One Series A
Investor Warrant, One Series B Investor Warrant, and One Series C Investor
Warrant. The Warrants mentioned supra shall have the specified strike price: A,
$0.75 each; B $1.00 each, and C, $1.25., and all Warrants shall have a five year
exercise right


WHEREAS, Purchasers desire to purchase the Shares on the terms and conditions
set forth herein and in the Subscription Agreement; and


WHEREAS, the Company desires to sell the Shares to Purchasers on the terms and
conditions set forth herein.

 
1

--------------------------------------------------------------------------------

 

AGREEMENT


In consideration of the recitals and the mutual promises, covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


ARTICLE  I


AUTHORIZATION AND SALE OF THE SHARES


1.1 Authorization. The Company has, prior to the date of this Agreement, (i)
authorized the issuance and sale of the Shares to the Purchasers and (ii)
authorized issuance of and reserved for issuance shares upon warrant exercise.


1.2 Sale of the Shares to the Purchasers. Subject in all respects to the
satisfaction of the terms and conditions herein set forth, and in reliance upon
the respective representations and warranties of the parties set forth herein,
in this SPA and in any document delivered pursuant hereto or thereto, the
Company agrees to sell to each Purchaser (and such Purchaser agrees by executing
and delivering the Execution Documents and investment amount to purchase from
the Company) the number of Shares set forth in such Purchasers’ Subscription
Agreement at the Offering Price.


1.3 Offering Price and Share Calculation. Each Share shall be priced at the
$0.75 per share for a total number of 1,333,333 shares.


1.4 Delivery of the Shares to the Purchasers. Upon the execution and delivery by
the Purchasers of the Execution Documents and the investment amount, the Company
will calculate the number of Shares purchased by the Purchaser and express said
funds to the Escrow Agent.  The Shares will be issued to the Purchaser when the
subscription has been accepted by the Company and the Company receives notice
that the funds have been cleared by the bank holding the funds.  This delivery
in no way shall exceed 10 days from the Final Closing or Early Termination date
whichever is first.


1.5 Early Termination.  Notwithstanding anything contained herein to the
contrary, the Company has the right to terminate the Offering at any time upon
15 days’ written notice to Placement Agent (“Early Termination Date”).  In the
event a Closing has already occurred, this early termination will not relieve
the Company of its obligations to register the Shares and shares of Common Stock
underlying the Warrant (the “Warrant Shares”) sold at such Closing.


1.6           Terms of Warrant.  (a) The Warrants mentioned supra shall have the
specified strike price: A, $0.75 each; B $1.00 each, and C, $1.25., which shall
have a five year exercise right. The Warrants will be issued in unregistered
form.



 
2

--------------------------------------------------------------------------------

 

(b)           The Warrant Shares, when issued upon exercise of a Warrant, will
be fully paid and non-assessable, and the Warrant Shares will be registered in
the Registration Statement mentioned elsewhere in this agreement. Company will
pay any transfer tax incurred as a result of the issuance of Common Stock to the
holder upon its exercise.


ARTICLE II


REGISTRATION RIGHTS


2.1 Registration of Shares by Company. The Investor will receive “piggy back”
registration rights and will be included on the Company’s next registration
statement covering the Shares and Warrant Shares (the “Registration Statement”).
Purchaser shall have the right to require company to register said shares after
six months from date of sale.


 
ARTICLE III



REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants (such representations and warranties do not
lessen or obviate the representations and warranties of the Purchasers set forth
in this Agreement or the Subscription Agreement) that:


3.1 Organization and Existence, Authority, Etc. The Company is a corporation
duly organized and validly existing and in good standing under the laws of the
State of Nevada, and has all requisite corporate power and authority to carry on
its business as now conducted and proposed to be conducted; the Company has all
requisite corporate power and authority to enter into this Agreement, to issue
the Shares as contemplated herein and to carry out the provisions and conditions
of this Agreement. This Agreement has been duly executed and delivered by, and
constitutes the valid and binding obligations of, the Company, enforceable in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, moratorium, insolvency, reorganization or other similar law
affecting the enforceability of creditors' rights generally and to the effect of
general principles of equity which may limit the availability of remedies
(whether in a proceeding at law or in equity). The Company is duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or ownership of its
properties would so require, except where the failure to be so qualified would
not have a material adverse effect on its business and financial condition,
taken as a whole.  The Company will preserve, protect, and maintain, (a) its
corporate existence, and (b) all rights, franchises, accreditations, privileges,
and properties, the failure of which to preserve, protect, and maintain might
have a material adverse effect on the business, affairs, assets, prospects,
operations, employee relations, rights or condition, financial or otherwise, of
the Company taken as a whole.

 
3

--------------------------------------------------------------------------------

 



3.2 Litigation. Except as disclosed in the Company Commission Filings (as
hereinafter defined) and the Private Placement Memorandum, to the knowledge of
the Company, there is no action, suit or proceeding pending, or threatened,
against the Company before any court, administrative agency or arbitrator which
could reasonably be expected to result in any material adverse change in the
business, properties, condition (financial or otherwise) of the Company, taken
as a whole, or which challenges the validity of any action taken or to be taken
pursuant to or in connection with this Agreement.


3.3 Charter Documents. Neither the execution nor the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, nor compliance
with the terms and provisions hereof, will conflict with, or result in a breach
of or creation of a lien under, the terms, conditions or provisions of, or
constitute a default under, the charter or by-laws of the Company, as amended,
copies of which are available to the Purchasers in the Company Commission
Filings.


3.4 Authorized and Outstanding Capital Stock. As of February 13th, 2008, there
are outstanding and issued approximately 15,603,635 shares of Common Stock. All
of such outstanding shares of Common Stock have been validly issued and are
fully paid and non-assessable. The Company has authorized the issuance of the
number of Shares and Warrant Shares deliverable to the Purchasers under this
Offering calculated at the Offering Price, up to $1,000,000. The Shares when
issued as part of the Shares in accordance with the terms of this Agreement will
be validly issued, fully paid and non-assessable.


3.5 Commission Filings and Financial Statements. True and complete copies of all
reports, registration statements, definitive proxy statements and other
documents (in each case together with all amendments and supplements thereto)
filed by the Company with the Securities and Exchange Commission (such reports,
registration statements, definitive proxy statements and other documents,
together with any amendments and supplements thereto, are sometimes collectively
referred to as the "Company Commission Filings") are available to the Purchasers
at the Commission’s website www.sec.gov. The Company Commission Filings
constitute all of the documents (other than preliminary materials) that the
Company was required to file with the Commission. As of their respective dates,
each of the Company Commission Filings complied in all material respects with
the applicable requirements of the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), as applicable, and the rules and
regulations under each such act, and none of the Company Commission Filings
contained as of such date any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. When filed with the Commission the financial statements included
in the Company Commission Filings complied as to form in all material respects
with the applicable rules and regulations of the Commission and were prepared in
accordance with generally accepted accounting principles (as in effect from time
to time) applied on a consistent basis (except as may be

 
4

--------------------------------------------------------------------------------

 

indicated therein or in the notes or schedules thereto), and such financial
statements fairly present in accordance with generally accepted accounting
principles in all material respects the financial position of the Company as at
the dates thereof and the results of its operations and its cash flows for the
periods then ended, subject, in the case of the unaudited interim financial
statements, to normal, recurring year-end audit adjustments and the absence of
footnotes.


3.6 Intellectual Property. The Company shall maintain in full force and affect
its corporate existence, rights and franchises and all licenses and other rights
to use Intellectual Property owned or possessed by it and reasonably deemed to
be necessary to the conduct of its business.




3.7 Tax Returns and Payments. The Company has timely filed all tax returns
(federal, state and local) required to be filed by it. All taxes shown to be due
and payable on such returns, any assessments imposed, and to the Company's
knowledge all other taxes due and payable by the Company as of the date hereof,
have been paid, are being contested in good faith or will be paid prior to the
time they become delinquent. The Company has not been advised (a) that any of
its returns, federal, state or other, have been or are being audited as of the
date hereof, or (b) of any deficiency in assessment or proposed judgment to its
federal, state or other taxes. The Company has no knowledge of any liability of
any tax to be imposed upon its properties or assets as of the date of this
Agreement that is not adequately provided for.




3.8 Title to Properties. The Company has good and marketable title to its
properties and assets, and good title to its leasehold estates, in each case
subject to no mortgage, pledge, lien, lease, encumbrance or charge, other than
(a) those resulting from taxes which have not yet become delinquent, (b) minor
liens and encumbrances which do not materially detract from the value of the
property subject thereto or materially impair the operations of the Company, and
(c) those that have otherwise arisen in the ordinary course of business. The
Company is in compliance with all material terms of each lease to which it is a
party or is otherwise bound.


3.9 Compliance with Other Instruments, Etc. The Company is not in violation of
any term of its certificate or articles of incorporation or by-laws, and the
Company is not in material violation of any material term of any material
agreement or instrument to which it is a party or by which it is bound or any
material term of any applicable law, ordinance, rule or regulation of any
governmental authority or any material term of any applicable order, judgment or
decree of any court, arbitrator or governmental authority, the consequences of
which violation might have a materially adverse effect on the business,
condition (financial or other), operations, assets or properties of the Company;
the execution, delivery and performance of this Agreement and the Related
Agreements will not result in any material violation of or be in material
conflict with or constitute a material default under any such term; and there is
no such term which materially

 
5

--------------------------------------------------------------------------------

 

adversely affects the business, condition (financial or other), operations,
assets, or properties of the Company, taken as a whole.


3.10 Governmental Consent. No material consent, approval or authorization of, or
declaration or filing with, any governmental authority on the part of the
Company or any of its Subsidiaries is required for the valid execution and
delivery of this Agreement and the Related Agreements or the valid offer, issue,
sale and delivery of the Shares pursuant to this Agreement or the Related
Agreements, except where the failure to obtain such consent or make such filing
would not have a material adverse effect on the business, operations or assets
of the Company, and except for appropriate filings (i) with the Commission and
(ii) with such state securities commissions in respect of "blue sky" laws as may
be appropriate.


3.11 Use of Proceeds. The Company and management will have full discretion on
the use the proceeds which may include but not limited to general working
capital.


3.12                      Disclosure. To the best of the Company's knowledge,
there is no fact (other than matters of a general economic or political nature
which does not affect the Company uniquely) known to the Company which
materially adversely affects the business, condition (financial or other),
operations, assets or properties of the Company which has not been set forth
either in the Company Commission Filings or in this Agreement or in the other
documents, certificates and instruments delivered to the Purchasers by or on
behalf of the Company specifically for use in connection with the transactions
contemplated by this Agreement.




ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


Each Purchaser hereby severally and not jointly represents and warrants to the
Company with respect to itself or himself as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):


4.1 Requisite Power and Authority. Purchaser has all necessary power and
authority under all applicable governing documents and provisions of law to
execute and deliver this Agreement and the Related Agreements and to carry out
their provisions. All action on Purchaser's part required for the lawful
execution and delivery of this Agreement and the Related Agreements have been or
will be taken prior to the Closing Date. Upon their execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
Purchaser, enforceable in accordance with their terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors' rights, and (b) as
limited by general principles of equity that restrict the availability of
equitable remedies.

 
6

--------------------------------------------------------------------------------

 

4.2 Investment Representations. Purchaser understands that the Shares are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon Purchaser's representations contained in the
Agreement.


4.3 Purchaser Bears Economic Risk. Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Purchaser must bear the economic risk of this investment for an
indefinite period of time.


4.4 Acquisition for Own Account. Purchaser is acquiring the Shares for
Purchaser's own account for investment only, and not with a view towards their
distribution or resale.


4.5 Purchaser Can Protect Its Interest. Purchaser represents that by reason of
his/her/its, or of its management's, business or financial experience, Purchaser
has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement, and the Related Agreements.
Further, Purchaser is aware of no publication or any advertisement in connection
with the transactions contemplated in the Agreement.  In evaluating the
suitability of an investment in the Company, the Purchaser has not relied upon
any representation or other information (oral or written) other than as stated
in this Agreement.


4.6 Self-Reliance. The Purchaser is not relying on the Company or any of its
employees or agents or Placement Agent with respect to the legal, tax, economic
and related considerations as to an investment in the Securities, and the
Purchaser has relied on the advice of, or has consulted with, only his own
advisors


4.7 Accredited Investor. Each Purchaser acknowledges that a purchase of the
Shares is only available to a Purchaser who is an "accredited investor." In
connection therewith, each Purchaser represents and warrants to the Company and
the Placement Agent that he/she or it, as the case may be, qualifies as an
"accredited investor" within the meaning of Regulation D, since he/she or it
meets one of the following standards for determination of "accredited investor"
status of Regulation D set forth below:


(a) Any broker or dealer registered pursuant to Section 15 of the Exchange
Act;


(b) Any natural person whose individual net worth, or joint net worth with
that person's spouse, at the time of his purchase exceeds $1,000,000;


(c) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 
7

--------------------------------------------------------------------------------

 



(d) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;


(e) Any organization described in Section 501(c)(3) of the Internal Revenue Code
of 1986, as amended, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000; or


(f) Any entity in which all of the equity owners are "accredited investors".


4.8 Available Information. Each Purchaser hereby represents that he/she/it (i)
has access to and has carefully reviewed the Company Commission Filings, and
(ii) has had the opportunity to ask questions and receive answers from the
Company concerning the Company Commission Filings and the terms and conditions
of the offering of the Shares and to obtain any documents relating to the
Company which are publicly available and any additional information or documents
relating to the Company which the Company possesses or can acquire without
unreasonable effort or expense.


4.9  Regulatory Compliance. Purchaser agrees that Purchaser will comply with all
relevant rules and regulations of the Exchange Act, including the provisions of
Regulation M promulgated thereunder.


4.10 Legends. Purchaser understands that a portion of the certificates
representing the components of the Shares may bear the following legend (or one
substantially similar) until the Shares and Warrant Shares are covered by an
effective registration statement filed with the Commission:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED (THE "ACT") OR, IF APPLICABLE, STATE
SECURITIES LAWS AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES HAVE
BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A
CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT WITH RESPECT TO SUCH
SECURITIES, OR AN OPINION OF THE COMPANY'S COUNSEL TO THE EFFECT THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACT. ALTHOUGH THE COMPANY HAS AN
OBLIGATION TO REGISTER FOR RESALE THE SHARES AND THE WARRANT SHARES, THERE CAN
BE NO ASSURANCE THAT SUCH REGISTRATION WILL BE COMPLETED WITHIN THE TIME FRAMES
REQUIRED, OR AT ALL.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY

 
8

--------------------------------------------------------------------------------

 

OR ADEQUACY OF THE INFORMATION CONTAINED. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.”


4.11 Confidentiality. The Purchaser agrees that he/she/it will not include in
any public announcement, the name of the Company, unless expressly agreed to by
the Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.


4.12 Non-Manipulative Practices. Under no circumstances is Placement Agent or
Purchasers to engage in any type of short selling in an attempt to hedge their
positions or manipulate the stock.


4.13 Financial Position / Requisite Knowledge.


(a) That the undersigned is in a financial position to hold the Securities for
an indefinite period of time and is able to bear the economic risk and withstand
a complete loss of the undersigned's investment in the Securities. Additionally,
the undersigned's proposed investment in the Securities does not exceed 20% of
the undersigned's net worth exclusive of home, home furnishings and automobiles;


(b) That the undersigned, either alone or with the assistance of the
undersigned's own professional advisor, has such knowledge and experience in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of an investment in the Securities, has the capacity to protect
the undersigned's own interests in connection with an investment in the Notes
and has the net worth to undertake such risks;


(c) That the undersigned has obtained, to the extent the undersigned deems
necessary, the undersigned's own personal professional advice with respect to
the risks inherent in the investment in the Securities, and the suitability of
an investment in the Securities in light of the undersigned's financial
condition and investment needs


(d) That the undersigned believes that an investment in the Securities is
suitable for the undersigned based upon their investment objectives and
financial needs, and the undersigned has adequate means for providing for the
their current financial needs and personal contingencies and has no need for
liquidity of investment with respect to the Securities;


(e) That the undersigned recognizes that the Securities as an investment
involves a high degree of risk, including, but not limited to, the risk of loss
of 100% of the undersigned's investment in the Securities;


4.14 Purchaser Bears Economic Risk. Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own

 
9

--------------------------------------------------------------------------------

 

interests. Purchaser must bear the economic risk of this investment until the
Securities are registered pursuant to the Securities Act, or an exemption from
registration is available. That the undersigned realizes that (i) the purchase
of the Securities is a long-term investment; (ii) the purchaser of the
Securities must bear the economic risk of investment for an indefinite period of
time because the Securities have not been registered under the Act, or under the
securities laws of any state and, therefore, the Securities cannot be resold
unless they are subsequently registered under said laws or exemptions from such
registrations are available; (iii) there is presently no public market for the
Securities and the undersigned may be unable to liquidate the undersigned's
investment in the event of an emergency, or pledge the Securities as collateral
for a loan; and (iv) the transferability of the Securities is restricted and
requires conformity with the restrictions contained in Section 3.3 and legends
will be placed on the certificate(s) representing the Securities referring to
the applicable restrictions on transferability; and


4.15 OFAC Statement. The Purchaser should check the Office of Foreign Assets
Control (“OFAC”) website at <http://www.treas.gov/ofac> before making the
following representations. The Purchaser represents that the amounts invested by
it in the Company in the Offering were not and are not directly or indirectly
derived from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <http://www.treas.gov/ofac>.  In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists.


4.16 Use of Information. Any information which the undersigned has heretofore
furnished or furnishes herewith to the Company is complete and accurate and may
be relied upon by the Company in determining the availability of an exemption
from registration under Federal and state securities laws in connection with the
offering of Securities as described herein. The Purchaser further represents and
warrants that it will notify and supply corrective information to the Company
immediately upon the occurrence of any change therein occurring prior to the
Company's issuance of the Securities







--------------------------------------------------------------------------------

 
1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 
10

--------------------------------------------------------------------------------

 

ARTICLE V


COVENANTS OF THE COMPANY


5.1 Insurance. The Company will maintain or cause to be maintained with
financially sound and reputable insurers, insurance with respect to its assets
and business against loss or damage covering risks of such types and in such
amounts which are customary for similarly situated corporations of established
reputation engaged in the same or similar businesses, in adequate amounts.


5.2 Payment of Taxes and Other Obligations. The Company will pay or cause to be
paid all material taxes, assessments and other governmental charges levied upon
any of its assets or in respect of its franchises, businesses, income or
profits, all trade accounts payable in accordance with usual and customary
business terms, and all claims for work, labor or materials, which if unpaid
might become a Lien upon any asset of the Company before the same become
delinquent, except that (unless and until foreclosure, restraint, sale or other
similar proceedings shall have been commenced) no such charge need be paid if
being contested in good faith and by appropriate measures promptly initiated and
diligently conducted if (a) such reserve or other appropriate provision, if any,
as shall be required by sound accounting practice consistent with GAAP shall
have been made therefor, and (b) such contest does not have a material adverse
effect on the financial condition of the Company or the ability of the Company
to pay any Indebtedness and no assets are in imminent danger of forfeiture.


5.3 Compliance With Laws. The Company will comply, and will cause each of its
Subsidiaries to comply, with all material laws (including, but not limited to,
Environmental Laws), rules, regulations, judgments, orders and decrees of any
governmental or regulatory authority applicable to its and their respective
assets.


5.4 Corporate Existence; Property. The Company will preserve, protect and
maintain (a) its corporate existence, and (b) all rights, franchises,
accreditations, privileges, and properties, the failure of which to preserve,
protect, and maintain might have a material adverse effect on the business,
affairs, assets, prospects, operations, employee relations, rights or condition,
financial or otherwise, of the Company taken as a whole.


5.5 Maintenance. The Company will maintain and keep its properties in good
repair, working order and condition, subject to normal wear and tear, and from
time to time make all necessary repairs, renewals and replacements so that its
businesses may be properly and advantageously conducted at all times.


5.6 Other Obligations. The Company will comply with all obligations which it
incurs pursuant to any contract or agreement, whether oral or written, express
or implied, as such obligations become due to the extent to which the failure to
so comply could be expected to have a material adverse effect upon the business,
affairs, assets, prospects, operations, employee relations, rights or condition,
financial or otherwise, of the

 
11

--------------------------------------------------------------------------------

 

Company, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings and adequate reserves (as determined in
accordance with GAAP) have been established on its books with respect thereto.


5.7 No Restrictions. The Company will not enter into or become subject to any
agreement or instrument, which by its terms would (under any circumstances)
restrict the
Company’s right to perform the provisions of this Agreement or the Related
Agreements.


5.8 Public Disclosures. The Company will not disclose the Purchaser’s name or
identity as an investor in the Company in any press release or other public
announcement or in any document or material filed with any governmental entity,
without the prior written consent of the Purchaser and Placement Agent, unless
such disclosure is required by applicable law or governmental or Commission
regulations or by order of a court of competent jurisdiction.


5.9 No Violation. None of the execution and delivery of this Agreement and any
Related Agreements, the consummation of the transactions provided for herein and
therein or contemplated hereby and thereby, the fulfillment by the Company of
the terms hereof or thereof, will (a) conflict with or result in a breach of any
provision of the Articles of Incorporation or By-Laws of the Company, (b) result
in a default or breach, give rise to any right of termination, cancellation or
acceleration, or require any consent or approval, under any of the terms,
conditions or provisions of any material stock, bond, mortgage, indenture, loan,
factoring arrangement, license, agreement, lease or other instrument or
obligation to which the Company is a party or by which it or any of its
respective assets may be bound or (c) to the knowledge of the Company, violate
any material law (including, but not limited to, any Environmental Law),
judgment, order, writ, injunction, decree, statute, rule or regulation of any
court, administrative agency, bureau, board, commission, office, authority,
department or other governmental entity applicable to the Company or any of its
assets.


5.10 Use of Proceeds. The Company will use the proceeds from the sale of the
Shares as specified herein.


5.11 Fees and Expenses.


(a) The Company will bear all of its own expenses in connection with the
preparation, execution and negotiation of this Agreement and the Related
Agreements, and the transactions contemplated hereby and thereby. Additionally,
company is responsible for up to $3,500.00 for legal fees in this matter,
Purchaser is responsible for any fees above this amount.


                      (b) It is the Company’s obligation to file appropriate
federal and state
forms regarding this Offering.


 
5.12 Non-Manipulative Practices. Company shall under no circumstances engage

in any activities that could be construed as price manipulation.

 
12

--------------------------------------------------------------------------------

 

ARTICLE VI


DEFINITIONS


6.1 Definitions. In addition to the capitalized terms defined elsewhere in this
Agreement, the following capitalized terms shall have the following meanings
when used in this Agreement:


(a) “Common Stock” means the shares of common stock, $.001 par value per share,
of the Company.


(b) “Environmental Laws” means all federal, state and local laws, ordinances and
rules of common law relating to environmental, safety, or health matters,
including those relating to fines, orders, injunctions, penalties, damages,
contribution, cost recovery compensation, losses, or injuries resulting from the
release or threatened release of Hazardous Substances and the generation, use,
storage, transportation, or disposal of Hazardous Substances in any manner
applicable to the Company or its assets, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et
seq the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§6901 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the
Clean air  Act (42 U.S.C. §§ 7401 et seq.), the Toxic Substances Control Act of
1976 (15 U.S.C. §§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. §§
300f- §§ 300j-11 et seq, the Occupational Safety and Health Act of 1970 (29
U.S.C. §§ 651 et seq.), and the Emergency Planning and Community Right-to-Know
Act (42 U.S.C. §§ 11001 et seq.), each as heretofore and hereafter amended or
supplemented, and any analogous present or future federal, state, or local
statutes, rules, and regulations promulgated thereunder or pursuant thereto, and
any other present or future law, ordinance, rule, regulation, permit, order, or
directive addressing environmental, safety or health issues, of or by the
federal government, any state or political subdivision thereof, or any agency,
court, or body of the federal government or any state or political subdivision
thereof.


(c) “Execution Documents” means this Agreement and the Subscription Agreement.


(d) “GAAP” means United States generally accepted accounting principles,
consistently applied.


 (e) “Indebtedness” of any Person means the principal of, premium, if any, and
unpaid interest on (a) indebtedness for borrowed money, (b) indebtedness
guaranteed, directly or indirectly, in any manner by such Person, or in effect
guaranteed, directly or indirectly, in any manner by such Person through an
agreement, contingent or otherwise, to supply funds to, or in any other manner
invest in, the debtor, or to purchase indebtedness, or to purchase and pay for
property if not delivered or pay for services if not performed, primarily for
the

 
13

--------------------------------------------------------------------------------

 

purpose of enabling the debtor to make payment of the indebtedness or to assure
the owners of the indebtedness against loss, (c) all indebtedness secured by any
mortgage, lien, pledge, charge or other encumbrance upon property owned by such
Person, even though such Person has not in any manner become liable for the
payment of such indebtedness, (d) all indebtedness of such Person created or
arising under any conditional sale, lease (intended primarily as a financing
device) or other title retention or security agreement with respect to property
acquired by such Person even though the rights and remedies of the seller,
lessor or lender under such agreement or lease in the event of default may be
limited to repossession or sale of such property, and (e) renewals, extensions
and refunding of any such indebtedness.


(f) “Lien” means any mortgage, deed of trust, lien, security interest, pledge,
lease, conditional sale contract, claim, charge, easement, right of way,
assessment, restriction and other encumbrance of every kind.


(g) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.


(h) “Placement Agent” means Westcap Securities, Inc., an NASD registered
broker/dealer.


(i) “Related Agreement” means the Subscription Agreement.


(j) “Securities Act” means the Securities Act of 1933, as amended.


6.2 Rules of Construction. The following provisions shall be applied wherever
appropriate herein:


(a) “herein,” ”hereby,” “hereunder,” ”hereof” and other equivalent words shall
refer to this Agreement as an entirety and not solely to the particular portion
of this Agreement in which any such word is used;


(b) all definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or the plural;


(c) wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;


(d) all accounting terms not specifically defined herein shall be construed in
accordance with GAAP;


(e) neither this Agreement nor any other agreement, document or instrument
referred to herein or executed and delivered in connection herewith

 
14

--------------------------------------------------------------------------------

 

shall be construed against either party as the principal draftsperson hereof or
thereof;


(f) all references or citations in this Agreement to statutes or regulations or
statutory or regulatory provisions shall generally be considered citations to
such statutes, regulations or provisions as in effect on the date hereof, except
that when the context otherwise requires, such references shall be considered
citations to such statutes, regulations or provisions as in effect from time to
time, including any successor statutes, regulations or provisions directly or
indirectly superseding such statutes, regulations or provisions;


(g) any references herein to a particular Section, Article, Exhibit or Schedule
means a Section or Article of, or an Exhibit or Schedule to, this Agreement
unless another agreement is specified; and


(h) the Exhibits and Schedules attached hereto are incorporated herein by
reference and shall be considered part of this Agreement.




ARTICLE VII


MISCELLANEOUS


7.1 Consent to Amendments; Waivers. The provisions of this Agreement may be
amended, and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of a majority in interest of the Purchasers in the
Offering, such consent not to be unreasonably withheld, delayed or
conditioned.  No other course of dealing between the Company and any Purchaser
or any delay in exercising any rights hereunder or under any of the Related
Agreements shall operate as a waiver of any rights of any such Purchaser. If the
Company pays any consideration to any Person for such consent to any amendment,
modification or waiver hereunder or under any of the Related Agreements, the
Company shall also pay each Purchaser granting its consent equivalent
consideration computed on a pro rata basis. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any provisions or
conditions of this Agreement or any Related Agreement must be made in writing
and shall be effective only to the extent specifically set forth in such
writing.


7.2 Representations and Warranties: Indemnification.


(a) All representations and warranties contained herein or in any Related
Agreement or made in writing by any party in connection herewith or therewith
will survive the execution and delivery of this Agreement and any investigation
made at any time by or on behalf of the Purchasers.

 
15

--------------------------------------------------------------------------------

 



(b) The Company will defend, indemnify and hold the Purchasers harmless from and
against any and all actions, suits, losses, damages, liabilities, claims,
obligations and expenses (including, but not limited to, legal fees and court
costs) (“Losses”), whether or not resulting from judgments or arbitration
awards, that shall be suffered or incurred by such Purchasers resulting from or
arising out of any breach of any of the representations, warranties or covenants
of the Company contained in this Agreement or in any Related Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by the Company hereunder or thereunder.


(c) Each Purchaser will, jointly and severally, defend, indemnify and hold the
Company harmless from and against any and all losses, whether or not resulting
from judgment or arbitration awards, that shall be suffered or incurred by the
Company resulting from or arising out of any breach of any of the
representations, warranties or covenants of the Purchasers contained in this
Agreement or in any Related Agreement or in any schedule, certificate, exhibit
or other instrument furnished or to be furnished by the Purchasers hereunder or
thereunder.


7.3 Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto, whether so expressed or not,
provided, however, that neither party shall assign (by operation of law or
otherwise) this Agreement or any part hereof or any obligation hereunder without
the prior written consent of the Company or the Purchaser. In addition, and
whether or not any express assignment has been made, the provisions of this
Agreement which are for the benefit of the Purchasers are also for the benefit
of, and enforceable by, any subsequent holders of all or any part of the Shares.
The Shares may not be transferred unless such transfer is registered under the
Securities Act or unless an exemption from such registration is available, which
exemption shall be established either by an opinion of counsel delivered by the
holder of the Shares being transferred or by other customary means.


7.4 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience of reference only and do not constitute a part of and
shall not be utilized in interpreting this Agreement.


7.5 Notices. Any notices required or permitted to be sent hereunder shall be
delivered personally or mailed, by certified mail, return receipt requested, or
delivered by overnight courier service to the following addresses, or such other
address as any party hereto designates by written notice to the Company, and
shall be deemed to have been given upon delivery, if delivered personally, five
days after mailing, if mailed, or one business day after delivery to the
courier, if delivered by overnight courier service.



 
16

--------------------------------------------------------------------------------

 

If to the Company:


GAMMA PHARMACEUTICALS INC.
7747 W. Lake Mead Blvd.
Las Vegas, NV 89128-1026


If to the Purchasers:
Kenridge Holdings LLC
2440 Northwest 26th Circle
Boca Raton, Fla 33431


7.6 Governing Law. This Agreement and the rights and duties of the parties
hereto shall be governed by the laws of the State of Nevada (without regard to
principles of conflicts of law).


7.7 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument.


7.8 Consent to Jurisdiction. The Company and the Purchasers hereby irrevocably
agree that any suit, action, proceeding or claim against it arising out of or in
any way relating to this agreement or any of the related agreements, or any
judgment entered by any court in respect thereof, may be brought or enforced in
the state or federal courts located in Las Vegas, Nevada and hereby irrevocably
waives, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the venue of any proceeding brought in said jurisdiction,
and further irrevocably waives any claims that any such proceeding has been
brought in an inconvenient forum.











 
17

--------------------------------------------------------------------------------

 



SECURITIES PURCHASE AGREEMENT - SIGNATURE PAGE


The parties hereto have executed this Securities Purchase Agreement as of the
date set
forth below.


COMPANY:
GAMMA PHARMACEUTICALS INC.


 
By:/s/Joseph
Cunningham                                                                           
Joseph Cunningham, Director on behalf of Gamma Pharmaceuticals Inc.







PURCHASER:




 By: /s/Andres
Gomez-Mena                                                                           
        Andres Gomez-Mena, on behalf of Kenridge LLC








Date: June 17, 2008

-  -
 
18

 
